Simmons, C. J.

1. Following the decisions of this court in the case of Young et al. v. The State, 95 Ga. 456, and the cases there-cited, it is not, in view of the evidence disclosed by the record, and of the fact that the court fully and correctly instructed the jury concerning the law applicable in cases of circumstantial, evidence, cause for a new trial that the following additional ■ charge was given: “If the circumstances are such as to carry conviction to your minds beyond a reasonable doubt that the defendant is guilty, and are such as the defendant might explain away, and he fails so to do, then you would be authorized to find the defendant guilty.”
2. There was no material error in rejecting evidence, nor in the-charges complained of, nor in refusing to give the charges requested.
3. The evidence as to the corpus delicti was stronger than at the last preceding trial, and taken all together, tended more satisfactorily to establish the guilt of the accused, and was sufficient to warrant the verdict. This court therefore will not again overrule the discretion of the trial judge in refusing to grant a new trial. Judgment affirmed.